
	

114 HR 4347 IH: Debt Collection Practices Harmonization Act
U.S. House of Representatives
2016-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4347
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2016
			Mr. Meeks introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Fair Debt Collection Practices Act to extend the provisions of that Act to cover a
			 debt collector who is collecting debt owed to a State or local government,
			 to index award amounts under such Act for inflation, to provide for civil
			 injunctive relief for violations of such Act, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Debt Collection Practices Harmonization Act. 2.Preventing deceptive and harassing practices when collecting debt owed to a State or local governmentSection 803(5) of the Fair Debt Collection Practices Act (15 U.S.C. 1692a(5)) is amended—
 (1)by striking money arising out and inserting the following:  money—(A)arising out; (2)by striking judgment. and inserting judgment; or; and
 (3)by adding at the end the following:  (B)owed to a State..
			3.Award of damages
			(a)Additional damages indexed for inflation
 (1)In generalSection 813 of the Fair Debt Collection Practices Act (15 U.S.C. 1692k) is amended by adding at the end the following:
					
						(f)Adjustment for inflation
 (1)Initial adjustmentNot later than 90 days after the date of the enactment of this subsection, the Bureau shall provide a percentage increase (rounded to the nearest multiple of $100 or $1,000, as applicable) in the amounts set forth in this section equal to the percentage by which—
 (A)the Consumer Price Index for All Urban Consumers (all items, United States city average) for the 12-month period ending on the June 30 preceding the date on which the percentage increase is provided, exceeds
 (B)the Consumer Price Index for the 12-month period preceding January 1, 1978. (2)Annual adjustmentsWith respect to any fiscal year beginning after the date of the increase provided under paragraph (1), the Bureau shall provide a percentage increase (rounded to the nearest multiple of $100 or $1,000, as applicable) in the amounts set forth in this section equal to the percentage by which—
 (A)the Consumer Price Index for All Urban Consumers (all items, United States city average) for the 12-month period ending on the June 30 preceding the beginning of the fiscal year for which the increase is made, exceeds
 (B)the Consumer Price Index for the 12-month period preceding the 12-month period described in subparagraph (A).
								.
 (2)ApplicabilityThe increases made under section 813(f) of the Fair Debt Collection Practices Act, as added by paragraph (1) of this subsection, shall apply with respect to failures to comply with a provision of such Act (15 U.S.C. 1601 et seq.) occurring on or after the date of enactment of this Act.
 (b)Injunctive reliefSection 813(d) of the Fair Debt Collection Practices Act (15 U.S.C. 1692k(d)) is amended by adding at the end the following: In a civil action alleging a violation of this title, the court may award appropriate relief, including injunctive relief..
 4.Prohibition on the referral of emergency individual assistance debtChapter 3 of title 31, United States Code, is amended— (1)in subchapter II, by adding at the end the following:
				
					334.Prohibition on the referral of emergency individual assistance debt
 With respect to any assistance provided by the Federal Emergency Management Agency to an individual or household pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122 et seq.), if the Secretary of the Treasury seeks to recoup any amount of such assistance because of an overpayment, the Secretary may not contract with any debt collector or other private party to collect such amounts.; and
 (2)in the table of contents for such chapter, by inserting after the item relating to section 333 the following:
				
					
						334. Prohibition on the referral of emergency individual assistance debt..
			
